Defendant's application for a rehearing was inspired by her fear that our *Page 97 
former decree might be construed as determinative of the issue of the removal of her fence and building from plaintiff's lot. Her learned counsel earnestly argues that the paragraph in our opinion reading, "Nor could defendant be held liable for damages for not removing the fence and building until the disputed boundary line was finally judicially established," is open to misconception, and might lead to the conclusion that the question of removal, vel non, is res judicata, since the statement is made that the defendant is liable for damages after the judgment becomes final. We think that defendant is alarmed unnecessarily by the phraseology of the quoted paragraph. The language must be construed in connection with that which precedes it and with reference to our decree. When this is done, there ought not to be any doubt concerning the meaning of the opinion and the effect of the decree. However, we have no objection to state, if it will tend to clarify the situation, that our decree goes no further than to affirm the judgment of the court below, which only established the boundary line between the properties of the parties; and the defendant cannot be held in damages for not removing her fence and building until it is determined in a proper action that she is under obligation to do so.
With this explanation, our former decree is reinstated and made the final judgment of the court, reserving to the respective parties the right to apply for a rehearing.